Citation Nr: 1435683	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-05 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral plantar fibromatosis, claimed as foot pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral plantar fibromatosis had its onset in service or that it is otherwise associated with service.


CONCLUSION OF LAW

Service connection for bilateral plantar fibromatosis is not warranted.  38 U.S.C.A. 
§§ 101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for entitlement to service connection for bilateral plantar fibromatosis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).




A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

November 2009 and May 2010 letters fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in June 2010.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's partial service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Veteran's service treatment records are partially unavailable.  The RO conducted searches for these records.  In November 2010, the RO entered a formal finding of partial unavailability.  

Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of her claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that she may corroborate her assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).  In this case, the RO notified the Veteran that her service treatment records were unavailable in a March 2010 letter.  The letter included notice that alternative forms of evidence could support her claim with examples of such evidence.  The letter informed the Veteran that VA would assist her in obtaining such evidence.  

In response, the Veteran submitted medical treatment records from her period of active service dated August 1987 through June 1989.  Additionally, The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC, unit records and Records Management Center.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a December 2010 medical examination to obtain an opinion as to whether her bilateral plantar fibromatosis was incurred in service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Service connection 

The Veteran claims she is entitled to service connection for bilateral plantar fibromatosis, claimed as foot pain, which she asserts began in service in 1987.  For the reasons that follow, the Board finds that the Veteran's current disability was not incurred in, or as a result of service.  As such, service connection is not warranted.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  However, plantar fibromatosis is not included in the listed disease under § 3.309, and therefore service connection is not available under § 3.303(b).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service treatment records (STRs) show that in February 1987 the Veteran was treated for calluses on her right foot, ongoing for 2 months.  The examinations report indicates the Veteran had callous build up on the balls of her foot, with very dry skin.  The examiner diagnosed calluses/planters warts, and advised the Veteran to trim the calluses and put lotion onto the dry skin.

A March 1989 STR shows the Veteran was again treated for calluses on her right foot, ongoing for 5 months.  The Veteran complained of skin build up, without relief from soaks or attempts to scrape the calluses off.  The medical records reflect that the calluses were present under the 1st and 3rd metatarsal head.  The treatment plan indicated debridement of the calluses.

Again in June 1989, the Veteran sought treatment for calluses on the bottom on her right foot.  The Veteran indicated she had attempted warm soaks and scraping the calluses, to little effect.  On examination, the Veteran had callus formation on the ball of the right foot.  The treatment plan indicated debridement of the calluses.

March 2005 private treatment records from Dr. J.B. show the Veteran was treated for a painful scar hypertrophy on the right foot, plantar aspect.  The treatment record notes the Veteran underwent surgery 3 years prior on her right foot for plantar fasciitis.  

September 2005 private treatment records with J.B. show the Veteran underwent a surgical procedure that month for scar excision of a hypertrophic scar on the right medial midfoot, repeat plantar fasciectomy of the right foot, and plantar and dorsal fascioucutaneous flaps on the right foot.

In her December 2010 VA examination, the Veteran asserted that the pain in her feet was a result of excessively large fibromas on her feet that had been there since 1987.  The Veteran stated that she had treatment in 1988 and 1989, and was told that her condition would go away.  She noted the fibromas were in the archs of her feet.  The examination report indicates the Veteran began to have treatment for the problems after service in 1996, and underwent several procedures to remove the fibromas.  The Veteran noted that her condition had become progressively worse.  The examiner noted there was no history of trauma to the feet.  
The Veteran endorsed symptoms of pain, stiffness, fatigability, and lack of endurance.  She did not identify any swelling, heat, redness, or weakness. 

In providing the medical opinion, the examiner first explained that plantar fibromatosis is a fibrotic tissue disorder or wound healing disorder, which is characterized by the presence of excess collagen or fibrotic tissue, and accompanied most often by symptoms of firm nodular masses that can be felt just under the skin on the bottom of the foot, and pain when standing or walking.  

The examiner then determined that the Veteran's plantar fibromatosis was not caused by or the result of calluses, plantar warts or podiatry treatment of both of her feet while in service.  In support, the examiner explained that the Veteran was treated in service for calluses on the right foot, located on the ball of the foot on the first and third metatarsal head, which were debrided.  The examiner noted the lack of treatment for plantar fasciitis, fibromas of the feet or hypertrophic scars on her feet, or calluses on the arches of the feet.

The examiner then noted the private treatment records which noted past surgery for plantar fasciitis, and that the resulting scars were hypertrophied and painful, requiring revision.  The examiner opined that because the Veteran was treated for calluses on the metatarsal heads, and not in the arches of her feet, and because the scars that were currently causing her foot pain were located in the arches of her feet and were from surgery for plantar fasciitis which was diagnosed and performed after separation from service, the current condition of her feet was not related to calluses, plantar warts and podiatry treatment for both feet while in service.  The examiner also added that the Veteran's current condition of fibromas were the result of surgical wounds done for plantar fasciitis.

VA treatment records dated December 2010 show the Veteran underwent surgery for the removal of fibromas in her left foot. 

In November 2005, the Veteran submitted a statement in which she asserted that she had been seen on many occasions for her feet, and that she believed that the "foot ware," running and marching caused her present issues with her feet.  She noted multiple surgeries on her feet, and that she believed she would need more in the future.  She noted that her feet constantly hurt and ached.

In her July 2010 statement, the Veteran asserted that her foot problems began in February 1987 and had continued to the present time.  

In her March 2011 statement, the Veteran stated that she did not have, nor had she ever had plantar fasciitis, which she stated was confirmed by her VA surgeon who performed the December 2010 surgery.  The Veteran went on to state that plantar fibromatosis was caused by a lot of running and marching, which she did in service.  She further reported that she had 5 surgeries to remove the fibromas, which continued to grow back.  She noted that she will need more surgery in the future.  She also endorsed symptoms of pain.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the December 2010 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file and interviewed and examined the Veteran.  He supported her opinion through citation to the Veteran's pertinent medical history, explaining her basis for finding that the current plantar fibromatosis is not the result of the Veteran's service.  For these reasons, the Board finds the December 2010 VA examiner's opinion to be highly probative to the question at hand.  Though there are private and VA treatment records pertaining to the Veteran's disability, none offer an etiological opinion.  There, the private treatment records and VA treatment records do not support a finding of nexus between the Veteran's current disability and service.  Rather, they just recite the Veteran's history as reported by her.  

The Board notes that the only contrary opinion of record comes from the Veteran herself, who believes there is a link between her in-service foot pain and her current bilateral plantar fibromatosis.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a lay person, the Veteran is not competent to offer testimony on the complex medical question of the etiology of her plantar fibromatosis. 

With respect to the continuity question, the Board notes that the Veteran herself has asserted that her foot pain began in service in February 1987, and continued since that time.  While the Veteran credibly believes that her current bilateral foot condition is related to her service, her lay evidence is outweighed by the medical opinion evidence for the reason set forth above. 

In summary, the Board finds that a preponderance of the evidence is against finding a link between the Veteran's bilateral plantar fibromatosis and her military service.  Here, the most probative evidence shows that the Veteran's current bilateral plantar fibromatosis is not etiologically related to her service, including treatment for calluses and plantar warts.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to service connection for a back disability is not warranted.


ORDER

Entitlement to service connection for a bilateral plantar fibromatosis, claimed as foot pain.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


